DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “receiving data indicating an inconsistency”, “classifying a type of the new feature in accordance with an analysis of a structure of the current data” and “updating semantic labels based on the classification”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving data indicating an inconsistency” in the context of the claim encompasses the user 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 8, and 15 recite “updating semantic labels based on the classification”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception  Miller US20200401823A1 in para 0127 “storing information regarding the traffic sign and the traffic sign type in an HD map of the region”. Accordingly, the step of updating semantic labels on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “current data that has been clustered together” in line 7 but it does not mention the step of clustering the data prior to line 7. Claim 1 is missing the step of clustering the data together, since line 7 recites data that has already been clustered. The same rational applies to claims 8 and 15.

Claim 1 recites “updating semantic labels of the pre-mapped data from a high-resolution sensor system” in lines 9-10.  It is unclear to the examiner how semantic labels can be updated from a high-resolution sensor system. The examiner recommends changing the claim language such that it is clear that the pre-mapped data comes from a high-resolution sensor system, such that the semantic labels are not updated from a sensor system. For example, the applicant can change said limitation to “updating semantic labels of the pre-mapped data based on the classification, wherein the pre-mapped data includes data from a high-resolution sensor”. The same rational applies to claims 8 and 15.
Claim 1 line 9 recites a “high-resolution sensor system”. It is unclear to the examiner what comprises a high-resolution sensor system and how it would differ from a sensor system with a lower resolution. The term “high-resolution sensor system” is not defined by the claim and the specifications do not provide a standard for ascertaining the requisite degree, and one of the ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rational applies to claims 8 and 15.
Claim 1 lines 4-5 recite “captured by at least one sensor of an autonomous vehicle” while line 2 recites “receiving, as an autonomous vehicle navigates a route”. It is unclear to the examiner if the autonomous vehicle in line 5 refers to the same autonomous vehicle in line 2. 
Claim 2 line 6 recites “applying a heuristic to clustered pixels” while line 4 recites “clustering connected pixels”. It is unclear if the clustered pixels in line 6 represent the same clustered pixels in line 4. The examiner recommends changing line 6 to “the clustered pixels”. The same rational applies to claims 9 and 16.
Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, and 20 recite “classifying a type of the new feature”. Furthermore, claims 7, 14, and 20 recite “lane boundary type”. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E).
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 8, and 15 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 6, 8-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US20180188038A1 in view of Miller et al. US20200401823A1 (henceforth Miller)

Regarding claim 1,
Yang discloses:
A method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location, and wherein the current data is captured by at least one sensor of an autonomous vehicle;
(In para 0006, “Embodiments of the invention maintain high definition (HD) maps that may be used by autonomous vehicles to safely navigate to their destinations without human input or with limited human input.” And in para 0060, “The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.” An autonomous vehicle receives data indicating an inconsistency 
 classifying a type of the new feature in accordance with an analysis of a structure of the current data that has been clustered together based on a threshold spatial closeness; 
(See Figs. 14C-14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” As shown in Fig. 14D, the first cluster 1445A represents the vertical elements 1440A (see Fig. 14C) that has been clustered together.  The data is clustered based on a threshold spatial closeness, where the clustering criteria is described in para 00112.

Furthermore, connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”), which is classified as telephone poles and mailboxes on the side of the road.)

Yang does not disclose updating semantic labels of the pre-mapped data from a high-resolution sensor system based on the classification.
However, Miller teaches:
updating semantic labels of the pre-mapped data from a high-resolution sensor system based on the classification
(See Fig. 13. Step 1308 comprises identifying a traffic sign within the bounding box (i.e. classifying a feature) and the last step 1314 comprises storing the information regarding the traffic sign and the traffic sign type in an HD map of the region. Therefore, the semantic labels (i.e. traffic sign type) are updated to the pre-mapped data (i.e. the HD map) based on the classification of the traffic sign. In para 0127, “The method 1300 may include, at action 1314, storing information regarding the traffic sign and the traffic sign type in an HD map of the region. For example, the map update module 420 may store, at action 1314, information regarding the traffic sign and the traffic sign type in an HD map of the region. “Furthermore, high resolution sensors are used to create the HD maps (para 0028).


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Miller to include updating semantic labels of the pre-mapped data from a high-resolution sensor system based on the classification since “vehicles sensors may not observe certain inputs early enough to make decisions that may be necessary to operate the vehicle safely or to reach a desired destination. In addition, some inputs, such as lanes, road signs, or traffic signals, may be missing on the road, may be obscured from view, or may not be readily visible, and therefore may not be detectable by sensors. Furthermore, vehicle sensors may have difficulty detecting emergency vehicles, a stopped obstacle in a given lane of traffic, or road signs for rights of way. Autonomous vehicles may use map data to discover some of the above information rather than relying on sensor data.” (para 0003-0004, Miller). Therefore, using map data rather than sensor data is beneficial for autonomous vehicles since vehicle sensors may not observe certain inputs early enough to make decisions to operate the vehicle safely.


	Regarding claim 2,
Yang discloses:
the method further comprising: connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; and applying a heuristic to clustered pixels to determine a structure of the new feature.
(See Fig. 14C and 14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” Connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”). A heuristic is applied to determine that the clustered pixels are telephone poles or mailboxes on the side of the road)

	Regarding claim 6,
	Yang discloses:
wherein pixels that do not fall within the clustered current data are removed, 
(In para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road” and in para 0110, “The filtering step 1330 removes any vertical elements that deviate too much from the vertical direction.” The filtering step 1330 includes removing pixels that do not fall within the clustered connected pixels (i.e. removing any vertical elements that deviate too much from the vertical direction).

Furthermore in para 0107, “After receiving 1310 the scanner data, the vehicle computing system 120 can optionally preprocess each scan line to remove scan points likely to represent noise. In one embodiment, the preprocessing is performed by dividing each scan line into a plurality of segments. Each segment includes a plurality of adjacent scan points that have similar ranges (e.g., ranges that do not deviate from each other by more than a threshold distance or percentage).” Scan 
wherein the map is revised based on iterating through the clustered current data that represent inconsistencies with the pre-mapped data.
(In para 0116, “For example, the vehicle computing system 120 may use the clusters to perform collision avoidance, or send the clusters to the online HD map system 110 to be added to the data in an occupancy map 530.” The HD map is revised to add data (i.e. the new feature) in the occupancy map 530. 
The method is done continuously (i.e. “as a vehicle travels forward on a road”, para 0106). Therefore, the system continuously iterates through the clustered pixels that represents inconsistencies with the pre-mapped data.

In para 0060, “The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.”)

Regarding claim 8,
	Yang and Miller discloses the same limitations as recited above in claim 1.

Regarding claim 9,
Yang and Miller discloses the same limitations as recited above in claim 2.

Regarding claim 13,
	Yang and Miller discloses the same limitations as recited above in claim 6.

Regarding claim 15,
	Yang and Miller discloses the same limitations as recited above in claim 1.

Regarding claim 16,
	Yang and Miller discloses the same limitations as recited above in claim 2.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Miller further in view of Joshi US20120121183A1

Regarding claim 3,
Yang does not disclose determining that the structure of the current data comprises multiple peaks in intensity across a cross section of a road; and22102397-631135 (P100205-US-02CON) based on the multiple peaks, classifying the type of the new feature as a dashed lane boundary.
However, Joshi 
determining that the structure of the current data comprises multiple peaks in intensity across a cross section of a road; and 22102397-631135 (P100205-US-02CON)based on the multiple peaks, classifying the type of the new feature as a dashed lane boundary.
(In para 0027, “FIG. 6 illustrates, in its left-hand side, intensity signal plotted along the spatial domain corresponding to the longitudinal axis of the segment 431-437 for three different configurations of lane divider marking. FIG. 6(a) illustrates the intensity signal for a solid line or continuous lane divider marking, FIG. 6(b) illustrates the same for a lane divider marking having relatively long dashes and FIG. 6(c) shows the same for a lane divider marking having relatively short dashes.” See Fig. 6(c), which illustrates the intensity signal for a dashed line. In para 0028, “By comparing the obtained frequency spectrum for a lane divider segment 431-437 against a plurality of reference frequency spectrums, a determination of lane divider marking type may be made.” Based on the intensity map and its frequency domain, the lane divider marking type is determined (i.e. classified), since a dashed lane boundary contains multiple peaks.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Yoshi to include determining that the structure of the current data comprises multiple peaks in intensity across a cross section of a road; and22102397-631135 (P100205-US-02CON) based on the multiple peaks, classifying the type of the new feature as a dashed lane boundary since it is “frequently desired to determine a location at which a lane divider marking changes type.” (para 0016, Yoshi). Furthermore, in para 0032 of Yoshi, “By identifying geographic locations at which lane divider markings change type, an operator may view image data corresponding to those locations without a need to inspect image data along entire sections of road.” Identifying where the lane divider markings change type by analyzing the intensity profile of the data is beneficial since inspecting image data along entire sections of the road is inconvenient for an operator of the vehicle. The method of identifying lane divider marking changes using current intensity data is more practical for the operator compared to the method of inspecting image data along entire sections of the road and manually identifying where lane markers change type.

Regarding claim 4,
Yang does not disclose determining that the structure of the current data comprises a steady intensity across a threshold cross section of a road; and based on the steady intensity, classifying the type of the new feature as a solid line lane boundary. 
However, Joshi teaches:
determining that the structure of the current data comprises a steady intensity across a threshold cross section of a road; and based on the steady intensity, classifying the type of the new feature as a solid line lane boundary.
(In para 0027, “FIG. 6 illustrates, in its left-hand side, intensity signal plotted along the spatial domain corresponding to the longitudinal axis of the segment 431-437 for three different configurations of lane divider marking. FIG. 6(a) illustrates the intensity signal for a solid line or continuous lane divider marking, FIG. 6(b) illustrates the same for a lane divider marking having relatively long dashes and FIG. 6(c) shows the same for a lane divider marking having relatively short dashes.” See Fig. 6(a), which illustrates the intensity signal for a solid line. In para 0028, “By comparing the obtained frequency spectrum for a lane divider segment 431-437 against a plurality of reference frequency spectrums, a determination of lane divider marking type may be made.” Based on the intensity map, the lane divider marking type is determined (i.e. classified).) “The same motivation from claim 3 applies.”

Regarding claim 10,
	Yang, Miller, and Joshi discloses the same limitations as recited above in claim 3.

Regarding claim 11,
	Yang, Miller, and Joshi discloses the same limitations as recited above in claim 4.

Regarding claim 17,
	Yang, Miller, and Joshi discloses the same limitations as recited above in claim 3.

Regarding claim 18,
	Yang, Miller, and Joshi discloses the same limitations as recited above in claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Miller further in view of NGUYEN ET AL. US20160180177A1 (henceforth NGUYEN)


Yang discloses the limitations as recited above in claim 1. Yang does not disclose wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
However, NGUYEN discloses:
wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
(In para 0053, “After capturing operation 180, lidar-based process 175 proceeds to segmenting operation 185, in which lidar processing module 60 segments captured lidar data into clusters. To segment captured lidar data, lidar processing module 60 may group adjacent portions of each frame of lidar data that have similar intensities into clusters.” And in para 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195. Identifying operation 190 may use a minimum intensity threshold, with clusters having intensity higher than the intensity threshold being further considered. Lidar processing module 60 may be pre-programmed with minimum and maximum size thresholds, such that any clusters having size less than the maximum size threshold and greater than the minimum size threshold are identified as candidate raised pavement markers 195.” The current data that is captured by LIDAR also captures a change in intensity (i.e. clustering lidar data that have similar intensities). The identifying operation 190 includes identifying small clusters of sufficient intensities (i.e. the high intensity areas being above a threshold intensity of low intensity areas) as candidate raised pavement markers 195.  Furthermore, since any clusters having a size less than the maximum size threshold and a size greater than the minimum size threshold are identified as candidate raised pavement markers, then the current data describing the new feature (i.e. raised pavement markers) includes a threshold spatial closeness of high intensity area narrower than a threshold width (i.e. narrower than the maximum size).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of NGUYEN to include wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas in order to enhance the performance of the lane boundary detection system (i.e. by detecting the change in intensity).  In para 0049 of NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and identifying clusters of high intensity data points is beneficial 

	Regarding claims 12 and 19,
Yang, Miller, and NGUYEN discloses the claim limitations as recited above in claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Miller further in view of Simon et al. US20200365013A1 (henceforth Simon)
	
Regarding claim 7,
Yang discloses the limitations as recited above in claim 1. Yang does not disclose classifying the type of the new feature as a lane boundary type at a first time; and as the autonomous vehicle is navigating at a second time, increasing a weighting of the type of the new feature to be the lane boundary type at the second time.
However, Simon teaches:
classifying the type of the new feature as a lane boundary type at a first time; and as the autonomous vehicle is navigating at a second time, increasing a weighting of the type of the new feature to be the lane boundary type at the second time
(In para 0015, “The infrastructure device senses and classifies objects as construction lane markers and determines coordinates of the construction lane markers. Using map data indicative of drivable lane boundaries of the road construction zone, the infrastructure device determines whether the construction lane markers are within the drivable lane boundaries. If so, the infrastructure device sets temporary lane boundaries for the construction zone and transmits those temporary lane boundaries in the data set.” The infrastructure device classifies objects as construction lane markers (i.e. a lane boundary type) at a first time. Then the dataset including those temporary lane boundaries are transmitted to autonomous vehicles. In para 0037, “The autonomous vehicle 110, now within a distance to receive the transmission from infrastructure device 126, uses the authorizing credentials that it receives from remote base 128 to authenticate and decrypt the data set contained within the messages received from infrastructure device 126. This process establishes trusted communication through link 134 between the infrastructure device 126 and the autonomous vehicle 110. Through the trusted communication, the infrastructure device 126 transmits to the autonomous vehicle 110 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” At a second time period (i.e. after the infrastructure device classifies the lane boundaries at a first time), the autonomous vehicle receives data including the updated construction lane boundaries. Since the autonomous vehicle is updated with the information within a distance of the infrastructure device, then the autonomous vehicle increases the weighs of the information since it is using that real-time data to navigate through the construction zone.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Simon to Simon). This increases the safety of the autonomous vehicle since it can detect hazards before its sensors can detect them, which is beneficial for avoiding accidents on the road.
	
Regarding claims 14 and 20,
Yang, Miller, and Simon discloses the claim limitations as recited above in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forbes et al. US20020105438A1 discloses a method for detecting roadway markers such as dashed lines on a roadway using an intensity v time plot (Fig. 9, para 0068).
Langhans et al. US20200363214A1 discloses a method for using a feature-based localization map for a vehicle by ascertaining a deviation between the sensor detection data and the map data (See Fig. 4).
Wheeler et al. US20180188037A1 discloses a system that builds a high definition map based on sensor data captured by a plurality of autonomous vehicles. The autonomous vehicles detect map discrepancies based on differences in the 
FUJIMOTO US20190265050A1 discloses a map data providing system that employs a difference between absolute coordinates of the map element indicated by the map data and absolute coordinates of the map element identified based on the relative position of the map element and the position coordinates of the vehicle as a deviation amount, calculates a correction amount calculated based on the deviation amount, correct the position information of the reference point by using the correction amount, and create corrected map data indicating position coordinates of the map element (para 0004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669